Citation Nr: 0505368	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 20 percent for residuals of a degenerative joint 
disease/fracture of the right clavicle with rotator cuff 
impingement of the right shoulder.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.
 
In January 2004 the veteran indicated that he wanted a 
hearing before the RO.  Thereafter, he cancelled his request 
for a formal hearing and elected a Decision Review Officer 
Conference (DRO) informal Conference.  The informal 
conference was held on March 2004 and the report is of 
record. 

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's degenerative joint disease/fracture of the 
right clavicle with rotator cuff impingement of the right 
shoulder disability is symptomatic but it is not manifested 
by any appreciable deformity of the humerus, and the 
preponderance of the evidence is against motion of right 
shoulder or arm that more nearly approximates limitation to 
the midway between the side and shoulder level.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for a degenerative joint 
disease/fracture of the right clavicle with rotator cuff 
impingement of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the December 2003 
Statement of the Case, the May 2004 Supplemental Statement of 
the Case, and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.
 
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim for entitlement to an assignment of an 
initial rating in excess of 20 percent for residuals of a 
degenerative joint disease/fracture of the right clavicle 
with rotator cuff impingement of the right shoulder.  
Further, the April 2002 and March 2004 letters from the RO to 
the veteran informed him of the type of evidence that would 
substantiate his claim.  He was additionally informed that he 
could obtain and submit private evidence in support of his 
claim, and that he could  have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.   In sum, 
the veteran was notified and aware of the evidence needed to 
substantiate his claim for entitlement to an assignment of an 
initial rating in excess of 20 percent for residuals of a 
degenerative joint disease/fracture of the right clavicle 
with rotator cuff impingement of the right shoulder, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran on April 2002, before the 
May 2003 RO decision that is the subject of this appeal.  
Further, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In the April 2002 letter, the RO 
asked the veteran to provide any evidence in his possession 
and to send the RO needed evidence as soon as possible.  In 
the Board's view, the above notification is the equivalent of 
notifying the veteran that he should submit any evidence in 
his possession that could support his claim or obtain any 
such evidence, or notify the RO of any such evidence not in 
his possession.  VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
In the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by April 
2002 and March 2004 correspondence and asked him to identify 
all medical providers who treated him for degenerative joint 
disease/fracture of the right clavicle with rotator cuff 
impingement of the right shoulder.  The RO has obtained all 
identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in March 2003 and March 
2004, which included appropriate historical and clinical 
findings and were adequate for rating purposes.  The Board 
finds these examinations, along with other medical evidence 
of record, provides sufficient findings upon which to 
determine the veteran's entitlement to the assignment of an 
initial rating in excess of 20 percent for residuals of a 
degenerative joint disease/fracture of the right clavicle 
with rotator cuff impingement of the right shoulder.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

On August 1985 the veteran sustained a fracture of the right 
clavicle when he fell out of a truck during active service.  
On January 2002 the veteran filed an application for VA 
benefits.  The veteran submitted an August 2002 post-service 
medical report in support of his claim.  The report provided 
a diagnosis of chronic long-standing strain and sprain of the 
cervical and upper thoracic spine with attending myalgia and 
neuralgia complicated with right shoulder tendonitis and a 
partial loss of right shoulder joint mobility.  

On March 2003 the veteran underwent a VA examination.  The 
examiner found that that the veteran had limitation of motion 
of the right shoulder due to a rotator cuff impingement, 
secondary to a right clavicle fracture.  Forward flexion was 
0 to 119 degrees, abduction was 0 to 95 degrees, external 
rotation was 0 to 95 degrees, and internal rotation was 0 to 
60 degrees.  The examiner observed a bony deformity in the 
right clavicle, but noted no evidence of weakness.  

Following the March 2003 VA examination, an RO rating 
decision from May 2003 granted the veteran service connection 
for degenerative joint disease/fracture of the right clavicle 
with rotator cuff impingement of the right shoulder.  His 
disability was evaluated at 20 percent effective January 
2002.  The veteran filed a notice of disagreement contending 
that he was entitled to assignment of an initial rating in 
excess of 20 percent because his arm limitation was greater 
than had been evaluated.  He also claimed that he was 
entitled to a higher initial rating for bone disfigurement.

The veteran was subsequently provided a second VA examination 
in March 2004.  The examiner reviewed March 2003 x-rays of 
the veteran's right shoulder and right clavicle.  These 
revealed an old healed right distal third clavicular fracture 
and mild AC joint separation with associated degenerative 
changes.  The range of motion of the shoulder was forward 
flexion of 90 degrees without pain, 90 to160 degrees with 
pain and 160 to180 degrees with assistance; abduction was 85 
degrees without pain, 85 to 90 degrees with pain, 90 to 140 
degrees with assistance; internal and external rotation to 90 
degrees, but painful on the forward component of the 
exercise.  Additionally, the examiner found upon palpitation 
an obvious deformity with excess calcification and depression 
at the distal one third of the right clavicle.   

The March 2004 examiner noted that the veteran reported that 
he was mostly limited by weakness in relation to his 
disability.  He further stated that he experienced difficulty 
when throwing a ball, lifting or moving about.  The veteran 
complained that the shoulder bothered him in the performance 
of daily activities, including house shores.  However, he 
stated that his disability did not interfere with his work as 
an air traffic controller.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 
percent disability rating is warranted when there is malunion 
of the clavicle or scapula, or nonunion without loose 
movement.  The next highest rating of 20 percent is warranted 
only when there is nonunion of the clavicle or scapula with 
loose movement, or dislocation of the clavicle or scapula.    

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when motion of the arm is limited 
to shoulder level (90 degrees).  Limitation midway between 
the side and shoulder level (45 degrees) is rated 30 percent 
evaluation for the major arm; motion to no more than 25 
degrees from the side warrants a 40 percent evaluation for 
the major arm.  

Other impairment of the humerus of the major arm is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Loss of the 
humeral head warrants assignment of an 80 percent evaluation.  
Nonunion warrants a 60 percent evaluation and fibrous union 
warrants assignment of a 50 percent evaluation.  Recurrent 
dislocation of the shoulder at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
assignment of a 30 percent rating.  With infrequent episodes 
and guarding of movement only at shoulder level, a 20 percent 
evaluation is warranted.  Malunion with marked deformity 
warrants a 30 percent rating and with moderate deformity a 20 
percent evaluation is warranted.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.   See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In reviewing the record, it becomes apparent that there is no 
medical evidence of malunion or nonunion of the scapula or 
clavicle.  Although there is a bone deformity at the distal 
third of the right clavicle, there is no indication of 
deformities found in the humeral head or any ankylosis of the 
shoulder joint.  In view of the foregoing, a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5200, 
5202 or 5203.  The remaining question is whether the 
veteran's right shoulder disability is manifested by 
limitation of motion to a degree that supports a rating in 
excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level (90 degrees) warrants a 20 percent 
evaluation.  Normal range of motion for shoulder flexion is 
from 0 degrees to 180 degrees.  38 C.F.R. § 4.71, Plate I 
(2004).   Limitation midway between the side and shoulder 
level (45 degrees) is rated 30 percent evaluation for the 
major arm; motion to no more than 25 degrees from the side 
warrants a 40 percent evaluation for the major arm.  Id.  

The March 2003 VA examination revealed findings that are 
consistent with a 20 percent rating based upon limitation of 
motion with consideration of pain.  There was no indication 
upon examination at that time of any limitation of motion due 
to pain that more nearly approximated the arm limited to the 
midway between the side and shoulder level.  The most recent 
VA examination in March 2004 revealed similar findings.  At 
that time, the veteran had forward flexion to 90 degrees 
without pain and 90 to 160 degrees with pain; abduction to 85 
degrees without pain, 90 degrees with pain; internal and 
external rotation to 90 degrees.  The clinician noted pain 
with internal and external rotation only in the forward 
component of the exercise.  The veteran had no problems with 
his shoulder giving way or dropping when lifting heavy loads; 
and there was no evidence of dislocation.  It is also 
pertinent to note that the March 2003 VA examination also 
revealed very little limitation of motion of the right arm.  
Thus, the preponderance of the evidence is against motion of 
the right shoulder or arm that more nearly approximates 
limitation at midway between the side and shoulder level or 
45 degrees.  Under these circumstances, a rating in excess of 
20 percent is not warranted under Diagnostic Code 5201.   

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The VA examiner who examined the veteran in March 2004 
specifically addressed the DeLuca criteria in his report 
pursuant to the RO's request.  The examiner noted pain upon 
forward flexion and abduction of the right arm, supported by 
objective findings, to include a bony deformity of the right 
clavicle, but there was no pain  until 90 degrees and 85 
degrees, respectively.  There was also indication of pain 
upon internal and external rotation of the arm but only upon 
the forward component of the exercise.  Thus, in applying 
38 C.F.R. §§ 4.40 and 4.45, along with DeLuca, the Board 
finds that there is additional limitation of motion due to 
pain but not to a degree that more nearly approximates that 
which is required for the next highest rating.  Specifically, 
upon the most recent examination, the veteran was able to 
forward flex his right shoulder or arm to 90 degrees before 
having pain, well beyond the midway between the side and 
shoulder or 45 degrees level required for a rating in excess 
of 20 percent.  There was also some indication of weakness on 
the most recent examination but by history only; the examiner 
did not report any   abnormal clinical (objective) findings 
relating to additional limitation of motion due to weakness, 
nor was there any indication of excess fatigability, 
incoordination or swelling.  In addition, the VA examiner who 
conducted the March 2003 evaluation specifically noted that 
there was no weakness of the right arm, and the post-service 
private medical report of August 2002 is negative for any 
findings regarding weakness as a result of the in-service 
injury.  With consideration of this and the other relevant 
evidence of record, it is the Board's judgment that the 
preponderance of the evidence is against a finding that the 
veteran has any additional limitation of motion due to pain, 
flare-ups of pain, fatigability, weakness, or incoordination 
to a degree that more nearly approximates 45 degrees or the 
arm motion limited to  midway between the side and shoulder 
level.  C.F.R. §§ 4.40, 4.45, 4.71a  Diagnostic Code 5201; 
DeLuca, 8 Vet. App. 202. 

In sum, the veteran's degenerative joint disease/fracture of 
the right clavicle with rotator cuff impingement of the right 
shoulder disability is symptomatic but it is not manifested 
by any appreciable deformity of the humerus and the 
preponderance of the evidence is against motion of right 
shoulder or arm that more nearly approximates limitation to 
the midway between the side and shoulder level.         

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 20 percent for the veteran's right 
shoulder disability, the benefit-of-the-doubt doctrine does 
not apply, and the assignment of an initial rating in excess 
of 20 percent is not warranted.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
scheduler evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular scheduler 
standards.  38 C.F.R. § 3.321(b).  

The evidence shows the veteran's degenerative joint 
disease/fracture of the right clavicle with rotator cuff 
impingement of the right shoulder disability does not involve 
an exceptional or unusual disability, and he has submitted no 
evidence to show that has resulted in frequent 
hospitalizations, or similar factors as to render a schedular 
rating impractical.  In fact, he reported that the disability 
does not interfere with his employment.  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of this case 
there is no basis for the Board to refer this issue to the 
appropriate VA officials for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 20 percent for degenerative joint 
disease/fracture of the right clavicle with rotator cuff 
impingement of the right shoulder is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


